TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00210-CV



                                Jeffrey (Tre) Krueger, Appellant

                                                  v.

 CRU Energy, Inc.; Michael Torres; Jorge Zuniga; and Green Alt. Corporation, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-11-001680, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue to be filed. This Court’s clerk sent a letter

dated May 5, 2012, to appellant Jeffery (Tre) Krueger requesting that he make arrangements to pay

for the clerk’s record and that he file a status report regarding this appeal with this Court. Krueger

was requested to file a status report on or before May 15, 2012, or risk dismissal of his appeal.

               May 15, 2012, has passed. The clerk’s record has not been filed, and Krueger has not

filed a status report with this Court. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 37.3(b), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: July 20, 2012




                                              2